DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow, et al. “An Analytic Description of Factors Affecting MOLLI’s Accuracy Using a Time-Weighted Average Model of T1 Relaxation”, Proc. Intl. Soc. Mag. Reson. Med. 22 (2014).  Note: The following rejection corresponds to the Written Opinion for PCT/GB2020/0511879.
Regarding claims 1, 16 and 18, Chow discloses “conducting a first, clinically-practicable, MRI experiment on a phantom to measure a first magnetic property of the phantom in accordance with the clinically-practicable MRI protocol to be validated (Methods section: Phantoms: T1* acts as first magnetic property of phantom); conducting a second, different MRI experiment on the phantom to measure a second magnetic property of the phantom; conducting a third MRI experiment on the phantom, the third MRI experiment being different from said first and second MRI experiments, to measure a third magnetic property of the phantom different from said first and second magnetic properties (Methods Section: Phantom: T1 and T2 act as second and third magnetic property); calculating a predicted value of the first magnetic property from the measured second and third magnetic properties on the basis of a predetermined relationship between the first, second and third magnetic properties (Methods section: relationship between T1*, T1 and T2), calculating the difference between the predicted value of the first magnetic property and the measured value of the first magnetic property (Results section: calculating difference); determining that the MRI protocol used for said first MRI experiment was valid if the difference between the predicted value of the first magnetic property and the measured value of the first magnetic property is below a predetermined threshold; and outputting the result of the determination (Results section / Discussion section: TWA model validated implies difference between TWA and measured T1* was below a predetermined threshold).”
Regarding claim 2, Chow discloses “wherein the predetermined relationship is a non-linear, multi-parameter relationship.”(See Eq. 1, 2 – nonlinear dependence)
Regarding claim 3, Chow discloses “wherein the predetermined relationship is obtained by performing the measurements of the first, second and third magnetic properties multiple times.” (Discussion section; Fig. 1)
Regarding claim 4, Chow discloses “wherein the predetermined relationship is obtained by performing the measurements of the first, second and third magnetic properties once or multiple times on each of a plurality of phantoms.” (Phantoms section: 14 phantoms with different T1 and T2 implies different compositions)
Regarding claim 5, Chow discloses “wherein the plurality of phantoms varies in at least one of composition and age.” (Phantoms section: 14 phantoms with different T1 and T2 implies different compositions)
Regarding claim 7, Chow discloses “wherein the predetermined relationship is obtained by performing the measurements of the first, second and third magnetic properties at a plurality of different parameter values.” (Phantom section: 8 flip angles and 8 simulated heart rates)
Regarding claim 8, Chow discloses “wherein the further parameter values comprise at least one of. T2*, diffusion coefficients, temperature, magnetic transfer ratio, coil sensitivity, patient heart rate.” (Phantom section: 8 flip angles and 8 simulated heart rates)
Regarding claim 9, Chow discloses “wherein the first and second magnetic properties are the same.” (Phantoms section: methods: T1*, T1)
Regarding claim 10, Chow discloses “wherein the first and second magnetic properties are the spin-lattice relaxation time T1.” (Phantoms section: methods: T1)
Regarding claim 11, Chow discloses “wherein the third magnetic property is the spin-spin relaxation time T2.” (Phantoms section: methods: T2)
Regarding claim 12, Chow discloses “A method of measuring a first magnetic property of human or animal tissue comprising using an MRI protocol validated in accordance with the method  according to claim 1. (Theory section: use of TW with MOLLI for in-invo cardiac T1 mapping)
Regarding claim 13, Chow discloses “characterising the tissue according to the measured first magnetic property.” (Theory section: use of TW with MOLLI for in-invo cardiac T1 mapping)
Allowable Subject Matter
Claims 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson, et al. (US 2022/0001043) teaches validating setting parameters generated from a phantom validated procedure using a phantom.
Geethanath, et al. (US 2021/0177261) teaches procedures used to validate the sequences in a protocol. 
Geethanath, et al. (US 2021/0166384) teaches standardization of protocols and validation of accuracy of measurements using phantoms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
November 30, 2022